DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 
Previous Rejections
Applicants’ arguments, filed 9/23/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2, 5, 7, 26-30, 32, and 42-43 are cancelled.
Claims 1, 3-4, 6, 8-25, 31, and 33-41 are pending.
Claims 9, 10, and 34-39 are withdrawn.
Claims 1, 3-4, 6, 8, 11-25, 31, 33, and 40-41 are included in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1, 3-4, 6, 8, 11-14, 16-19, 23-25, 31, 33, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (US 7,041,369; of record), in view of Yahiaoui (US 6,028,016), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (Downloaded September 20, 2016, from http://drugtopics. modernmedicine.com/drugtopics/news/modernmedicine/modernmedicinenews/ overviewpharmaceuticalexcipientsusedtablets; dated October 24, 2008; of record).
For claim 1, Mackey teaches starch fiber webs formed by spun bonding (Abstract and col 3: 10). The starches taught by Mackey are considered to meet the limitation of “a polar solvent-soluble material comprising a hydroxyl polymer.” This is supported by the disclosure in the instant Specification: “for example the 
Mackey teaches active agents such as oxidation agents, emulsifiers, surfactants, debonding agents, lubricants, optical brighteners, antioxidants, flame retardants, and proteins and protein alkali salts (col 9: 41-48). The teaching in Mackey of the presence of a protein alkali salt meets the limitation of “one or more particulate active agents” recited in claim 1, as presently amended.
Mackey teaches an amount of filament forming materials (starch) present in the filament as 5% to about 99.99% (col 5: 39-41), and an amount of active agent of about 0.001% to about 95% (col 7: 33-36); each range taught by Mackey overlaps the claimed range:  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 	 For the limitation in claim 1 of the diameter of at least one filament, Mackey teaches the starch composition is drawn down to an average diameter of less than 10 microns, overlapping the claimed diameter (col 16: 38-42).
For the limitation in claim 1 of “the one or more active agents are uniformly distributed throughout the filament”, Mackey teaches the other ingredients “may be incorporated into the spinnable starch composition” teaching the additives are added before the spinning process and are therefore incorporated into the spun filament (col 9: 40-43).

For the claim 1 limitation of “one or more active agents included in the at least one filament to produce an intended effect in an environment external to the filament,” Mackey teaches the soluble starch filaments comprise oxidation agents, emulsifiers, surfactants, optical brighteners, antioxidants, dyes, pigments, and proteins (col 9: 44-48), each of which will produce an intended effect in an environment external to the filament upon dissolution of the starch filament. It is noted that the instant Specification discloses the claimed filaments can contain comprise active agents for release taught by Mackey, including: oxidizers or fabric bleaching agents (pg 44: 9 to pg 45: 23); emulsifiers and/or surfactants for detergent applications (pg 26: 18 to pg 35: 30); optical brighteners for fabric enhancement (pg 45: 24 to pg 46: 2); antioxidants for nutritional benefits (pg 69: 19-20); and color agents such as pigments and dyes suitable for food, drug, and cosmetic enhancement (pg 73: 19-32).
For the limitation of claims 1 and 40 of “one or more particulate active agents,” Mackey teaches “additives including inorganic particles such as the 
For the limitation of “plurality of inter-entangled, polar solvent-soluble filaments” recited in claims 1, 3-4, 12, 17-25, and 40-41, Mackey teaches that the composition may comprise an inter-entanglement of starch molecules and high molecular weight polymers (col 6: 39-51):
In order to effectively form entanglements and/or associations with the starch molecules, the high polymer suitable for use herein should have a weight-average molecular weight of at least 500,000. Typically the weight average molecular weight of the polymer ranges from about 500,000 to about 25,000,000, more typically from about 800,000 to about 22,000,000, even more typically from about 1,000,000 to about 20,000,000, and most typically from about 2,000,000 to about 15,000,000. The high molecular weight polymers are preferred in some embodiments of the invention due to the ability to simultaneously interact with several starch molecules, thereby increasing extensional melt viscosity and reducing melt fracture.

It is further noted that Mackey teaches a starch combined with glycerol (a polar solvent) as plasticizer is soluble in warm water (col 25: 28-35).
For claim 3, Mackey teaches amounts of active agents up to 99.99% (see citation above).
For claim 4, Mackey teaches a ratio of filament forming materials to active agents in a range of 1:19 to 99:1, overlapping the claimed range.
For claim 8, Mackey teaches starch (see above).
For claim 11, Mackey teaches a molecular weight of the starch typically from about 2,000 to about 500,000 amu (col 5: 28-33).
, lactose, mannose, and erythrose); glycerol; sugar alcohols (xylitol, maltitol, and sorbitol); and polyols such as ethylene glycol and propylene glycol (col 7: 60 to col 8: 6).
For claim 14, Mackey teaches surfactants (col 9, 44-46).
For claim 16, Mackey teaches surfactants, useful as cleaning agents as disclosed in the instant specification (pg 11: 3-5).
For claim 17, Mackey teaches an average diameter of less than 10 microns, overlapping the claimed diameter (see citation above).
For claim 18, Mackey teaches high molecular weight polymers that are  substantially compatible with starch and can be added to the starch fibers in order to achieve the desired extensional viscosity characteristics for the starch compositions (col 5: 55-59).
For claim 19, Mackey teaches other ingredients may be incorporated into the spinnable starch composition (col 9: 40-43).
For claim 23, Mackey teaches polyvinylpyrrolidone (col 6: 60-61) as an added high molecular weight polymer. The evidentiary art of “Overview of pharmaceutical excipients used in tablets and capsules” teaches polyvinylpyrrolidone as a dissolution aid (pg 8, line 12).
For claims 24 and 25, Mackey teaches a bound water content of typically about 8% to about 12%, within the ranges claimed in claims 24 and 25.

For claim 40, Mackey teaches a nonwoven web comprising melt blown or spunbond fibers (col 11: 20-26) comprising starch (hydroxyl polymer, see above) and one or more active agents (see above) that are released by melting or dissolution of the starch polymer. Furthermore, Mackey teaches the amount of active agent and filament fiber in the composition (see above), the active agent in the form of surfactants, and the diameter of the fiber (see above).
It is noted that claim 40 is interpreted as having “one or more active agents” (lines 4-5). Therefore, the recitation in lines 9 and 10 of “wherein the active agents comprise one or more surfactants, one or more enzymes, and one or more perfumes” is considered a Markush type claim specifying the sources of the one or more active agent(s).
Mackey does not teach the limitation of “one or more particulate active agents are separated from the plurality of the inter-entangled, polar-soluble filaments.”
Yahiaoui teaches the missing element of Mackey.
Yahiaoui teaches a non-woven web that may comprise water soluble polymers such as “polyvinyl pyrrolidone, polyvinyl alcohol, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, hydroxypropyl cellulose, starch, agar, and other natural water soluble polymers (col 8: 64 to col 9: 1). Yahiaoui teaches the 
Yahiaoui teaches the process has the advantages of minimizing or alleviating the need for drying requirement, thereby retaining the inherent tensile strength of the fabric, as well as better uniformity of the active agent throughout the nonwoven web (col 10: 21-27). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nonwoven web of Mackey to separate the particulate active agents from the filaments. A person of ordinary skill would have been motivated to separate the particulate active agents from the filaments since Yahiaoui teaches the process has the advantage of minimizing or alleviating the need for drying requirement, thereby retaining the inherent tensile strength of the fabric, and the product displays a more uniform dispersion of the active agent throughout the nonwoven web.

2) Claims 15 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of Yahiaoui (cited above) and Shi (US 2009/0247036 A1; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey and Yahiaoui are discussed above.

Shi teaches the missing elements of the combination of Mackey and Yahiaoui.
Shi teaches starch fiber webs formed by melt-extrusion or spun bonding (pg 1, [0003] and pg 2, [0017]). Shi teaches active agents such as surfactants (pg 3, [0025]), as well as dispersion aids, light stabilizers, anti-oxidants, whitening agents, and lubricants (page 6, [0047]). 
For claim 15, Shi teaches nonionic surfactants as dispersion aids (pg 3, [0024] and [0026]), reading on “dissolution aids” of claim 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Mackey and Yahiaoui by adding nonionic surfactants since Shi teaches the nonionic surfactants aid in the dispersion of the starch fiber webs and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

3) Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of Yahiaoui (cited above) and Serbiak (US 4,892,758; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey and Yahiaoui are set forth above.

Serbiak teaches the missing elements of the combination of Mackey and Yahiaoui.
Serbiak teaches non-woven, meltblown webs with a condensed liquid detergent coating, which does not have a sticky feel (Abstract and col 1: 59-60).
Serbiak teaches that coating a substrate is a convenient method of providing premeasured amounts of detergent or fabric softener (col 1:14-16 and 53-55).
Regarding claim 20, Serbiak teaches filaments with a coating present of the external surface (Abstract).
Regarding claims 21 and 22, Serbiak teaches the coating composition can comprise one or more liquid detergent actives (col 2: 46-57). 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to enhance the amount of fabric care actives in the composition of the combination of Mackey and Yahiaoui by coating the outside of the fibers as taught by Serbiak since Serbiak teaches that coating the outside of the fibers adds a measured amount of laundry actives such as fabric softener to the wash without the mess and inconvenience of measuring and adding a liquid or powdered laundry active to the wash. One of ordinary skill would be motivated to use the modification of Serbiak in the composition of the combination of Mackey and Yahiaoui since it would provide the advantage of increased convenience to the consumer.

4) Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of Yahiaoui (cited above) and van Lengerich (US 2002/0044968 A1; of record) and Ferguson (US 6,623,694; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey and Yahiaoui are discussed above. Mackey teaches lubricant compounds can be added to the spinnable starch composition (col 9: 61-63).
The combination of Mackey and Yahiaoui does not teach the suds suppressor recited in claim 41.
Van Lengerich and Ferguson teach the missing elements of the combination of Mackey and Yahiaoui.
Van Lengerich teaches a controlled release starch composition comprising a plasticized starch matrix material which encapsulates an active agent in a substantially homogeneous mass that is processed by heat and extrusion (Abstract).
For claim 41, van Lengerich teaches inclusion of simethicone (claim 20, pg 18, col 2) as an active agent encapsulants. 
Ferguson teaches simethicone as a siloxane antifoaming agent (col 5: 10-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

 Examiner’s Reply to Attorney Arguments dated 9/23/2021

1. Rejection of claims 1, 3-4, 6, 8, 11-14, 16-19, 23-25, 31, 33, and 40 under 35 U.S.C. 103(a) over Mackey and Yahiaoui, as evidenced by “Overview”
The applicant argues that Mackey and Yahiaoui, alone or in combination, fails to teach the newly added claim 1 limitation of “one or more particulate active agents.” 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Mackey teaches the presence of proteins and protein alkali salts as active agents. It is the position of the Examiner that this teaching of proteins and protein alkali salts, known in the art as solids, teaches the newly added limitation.

2. Rejection of claims 15 and 23 under 35 U.S.C. 103(a) Mackey, Yahiaoui, and Shi, as evidenced by "Overview" 

Since the rejection over Mackey and Yahiaoui is considered proper and is maintained, the rejection over Mackey in view of Shi, as evidenced by “Overview,” is considered proper and is maintained, and since the applicant has not set forth new arguments regarding this rejection, this rejection is maintained.

3. Rejection of claims 20-22 under 35 U.S.C. 103(a) Mackey, Yahiaoui, and Serbiak, as evidenced by "Overview” 
The applicant reiterates the argument that claims 20-22, which ultimately depend from Claim 1, are not rendered obvious over Mackey, Yahiaoui, and Serbiak, as evidenced by Overview for the same reasons that Claim 1 is not rendered obvious over Mackey and Yahiaoui, as evidenced by Overview
Since the rejection over Mackey and Yahiaoui is considered proper and is maintained, the rejections over Mackey and Yahiaoui, in view of Serbiak, as evidenced by “Overview,” is considered proper and is maintained, and since the applicant has not set forth new arguments regarding this rejection, this rejection is maintained.

4. Rejection of claim 41 under 35 U.S.C. 103(a) Mackey, Yahiaoui, and van Lengerich and Ferguson, as evidenced by "Overview" 

Since the rejection over Mackey and Yahiaoui is considered proper and is maintained, the rejections over Mackey and Yahiaoui, in further view of van Lengerich and Ferguson, as evidenced by “Overview,” is considered proper and is maintained, and since the applicant has not set forth new arguments regarding this rejection, this rejection is likewise maintained.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612